Citation Nr: 1509745	
Decision Date: 03/09/15    Archive Date: 03/17/15

DOCKET NO.  11-14 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an effective date earlier than November 7, 2007, for a grant of an increased rating of a 40 percent evaluation for degenerative disc disease of the lumbar spine with intervertebral disc syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1958 to August 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The Veteran testified before the undersigned Veteran's Law Judge at a July 2012 Travel Board hearing.  A copy of the transcript has been associated with the file.

In a July 2014 decision, the Board denied the Veteran's claim for entitlement to an effective date earlier than November 7, 2007, for a grant of an increased rating of a 40 percent evaluation for degenerative disc disease of the lumbar spine with intervertebral disc syndrome.  In November 2014, the U.S. Court of Appeals for Veterans Claims (Court) vacated the Board's July 2014 decision with respect to the denial of entitlement to an effective date earlier than November 7, 2007, for a grant of an increased rating of a 40 percent evaluation for degenerative disc disease of the lumbar spine with intervertebral disc syndrome, and remanded the appeal for further action consistent with its memorandum decision.  The Veteran's claim now returns to the Board for compliance with the instructions in the November 2014 memorandum decision.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS).  Documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  


FINDING OF FACT

From September 2, 2003, to November 6, 2007, the Veteran's lumbar spine disability was manifested by complaints of pain with functional impairment comparable to moderate limitation of motion; it was not manifested by complaints of pain with functional impairment comparable to severe limitation of motion, or forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent for a lumbar spine disability for the period from September 2, 2003, through November 6, 2007, have not been met.  38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5292, 5293, 5295 (as in effect prior to September 26, 2003); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5237, 5238, 5243 (effective from September 26, 2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

      Duty to Notify

VA must assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  VA must notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a)  requires notice to a claimant pursuant to the Veterans Claims Assistance Act (2000) be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini, at 119.

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that VA has met its duty to notify with multiple letters, including an October 2003 letter.  Furthermore, for effective date claims where a claim for service connection or a higher disability rating has been granted and the claimant has appealed the effective date, the claim has been more than substantiated, as it has been proven.  As such, 38 U.S.C.A. § 5103(a) notice is no longer required since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for benefits has been substantiated, the filing of a notice of disagreement with the effective date does not trigger additional 38 U.S.C.A. § 5103(a) notice. 

If any additional notice was required in this case, the Veteran has not provided any argument that lack of notice was prejudicial.  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Therefore, any defect as to notice is nonprejudicial.

      Duty to Assist

The Board also finds that VA has met its duty to assist. VA obtained all relevant records identified by the Veteran.  Neither the Veteran nor his representative have identified any outstanding evidence that could be obtained to substantiate the Veteran's claim.  The Board is also unaware of any such evidence.

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determination, the element(s) of the claims that were lacking to substantiate the claims for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

II.  Effective Date for Degenerative Disc Disease of the Lumbar Spine

This effective date claim deals with the question of an increased rating claim.  Except as otherwise provided, the effective date of the award of an evaluation based on a claim for an increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The effective date of increased compensation will be the earliest date on which it is factually ascertainable that an increase in disability had occurred, provided a claim for increase is received within 1 year from such date; otherwise, the effective date will be the date of VA receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a),(b)(2); 38 C.F.R. § 3.400(o).

The Board notes that the Veteran was originally awarded service connection for degenerative disc disease with a 20 percent evaluation, effective September 2, 2003, in a May 2008 rating decision by the RO.  New medical evidence was received within one year of this decision, and as a result the RO issued a subsequent September 2008 rating decision continuing the 20 percent evaluation.  Again, the Veteran submitted medical evidence within one year of this decision, and as a result the RO issued the September 2009 rating decision now on appeal.  This decision increased the evaluation for degenerative disc disease to 40 percent effective October 30, 2008, and granted a separate 10 percent evaluation for left sciatica, also effective October 30, 2008.  In a July 2014 decision, the Board granted the 40 percent effective date back to November 7, 2007.  Under the provisions of 38 C.F.R. § 3.156(b) regarding new and material evidence submitted prior to the expiration of the appeal period and 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1, directing evaluation of any associated objective neurological abnormalities separately under the appropriate diagnostic code, the Board finds that the period under appeal dates back to the original date of service connection for the Veteran's degenerative disc disease, September 2, 2003.  

The Board emphasizes, however, that the Veteran has expressed satisfaction with the current 40 percent disability rating assigned, and is seeking only to have the effective date for the current rating made earlier.  The Veteran has specifically claimed that a 40 percent evaluation is warranted for the entirety of the period on appeal, from September 2, 2003.

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  As the lumbar spine disability appeal is from the initial rating assigned with the grant of service connection, the possibility of "staged" ratings for separate periods during the appeal period, based on the facts found, must be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the applicable rating period on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81   (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  Deluca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.  The provisions of 38 C.F.R. § 4.40  and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson  v. Brown, 9 Vet. App. 7 (1996).

The diagnostic criteria pertinent to spinal disabilities in general were revised effective September 26, 2003 (as codified in relevant part at 38 C.F.R. § 4.71 , Diagnostic Codes 5237, 5238, 5243).  Where the law or regulations governing a claim are changed while the claim is pending, the version most favorable to the claimant applies (from the effective date of the change), absent congressional intent to the contrary.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Amended rating criteria can be applied only for periods from and after the effective date of the regulatory change.  VA may apply only the prior regulation to rate the Veteran's disability for periods preceding the effective date of the regulatory change, but must apply both criteria to the period after the effective date of the regulatory change and determine which is more favorable to the claimant.  VAOPGCPREC 3-00 (Apr. 10, 2000); Kuzma v. Principi, 341 F. 3d 1327 (Fed. Cir. 2003).

In the decision below, the Board addresses the Veteran's claim for an initial increased disability rating under both the old and new criteria in the rating schedule. Thus, there is no prejudice to the Veteran when the Board applies the regulatory revisions in the adjudication of this appeal.  See Bernard v. Brown, 4 Vet. App. 384   (1993).

Under Diagnostic Code (DC) 5003, degenerative arthritis (hypertrophic or osteoarthritis), established by x-ray findings, is rated on the basis of the limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 or 20 percent evaluation may be assigned under the criteria of DC 5003.  However, here the Veteran's disability is compensable under the applicable diagnostic codes and an evaluation under DC 5003 would not result in a higher initial evaluation.  As a result, DC 5003 is not applicable and will not be further discussed.

DC 5292 was effective before September 26, 2003, and evaluates the severity of limitation of lumbar spine motion.  It provides a 10 percent evaluation for slight limitation of lumbar spine motion, a 20 percent evaluation for moderate limitation of motion and a 40 percent evaluation for severe limitation of motion.

DC 5293, for intervertebral disc syndrome, was effective before September 26, 2003.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the last 12 months, and a 60 percent rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

Prior to September 26, 2003, DC 5295 provided for a 10 percent rating for characteristic pain on motion.  A 20 percent rating was warranted where there was evidence of muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position.  The maximum rating of 40 percent was warranted where the symptoms were severe, with listing of the whole spine to the opposite side, positive Goldwaithe's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-athritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 5295 (2002).

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2 and 4.6.

As discussed, the diagnostic criteria pertinent to spinal disabilities in general were revised effective September 26, 2003 (as codified in relevant part at 38 C.F.R. § 4.71, Diagnostic Codes 5237, 5238, 5243).  Under these relevant provisions, a 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Criteria for a 30 percent evaluation are specific to the cervical spine, and as the Veteran does not have a cervical spine disability, these criteria are inapplicable.  A 20 percent evaluation is warranted where: forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

The normal findings for range of motion of the lumbar spine are flexion to 90 degrees, extension to 30 degrees, lateral flexion, right and left, to 30 degrees, and rotation, right and left, to 30 degrees.  38 C.F.R. § 4.71a, Plate V.
In addition to evaluating intervertebral disc syndrome (Diagnostic Code 5243) under the general rating formula for diseases and injuries of the spine, outlined above, it may also be rated on incapacitating episodes.   Note (1) of DC 5243 defines incapacitating episodes as "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  As the record does not show that the Veteran has suffered from an incapacitating episode mandating bed rest by a physician, a rating under this note and the pre-September 26, 2003, DC 5293 is not warranted.

After a thorough review of the evidence and an analysis under the applicable diagnostic codes, both new and old, the Board finds that an evaluation in excess of 20 percent for the period from September 2, 2003, to November 6, 2007, is not warranted.

III.  Factual Background and Analysis

Treatment records beginning in 2003 note the Veteran's degenerative disc disease and pain associated with the Veteran's disability, however, there are limited findings with respect to range of motion.  In a private treatment record from Dr. M.D., the Veteran reported that standing made his back pain worse, and sitting and pain medication made it better.  He described the pain as aching, burning, and stabbing.  The Veteran indicated the pain was "severe."  A computed tomography scan of the lumbar spine showed multilevel degenerative disc disease with no significant central canal stenosis.  The Veteran complained of extreme low back pain.  TheVeteran's physician noted that the Veteran walked in a forward bent position in obvious discomfort.  

In a February 2003 VA treatment record, a magnetic resonance imaging (MRI) of the lumbar spine revealed multilevel disc buldges and disc dessication indicative of disc degeneration which was mild in nature.  In a March 2003 VA treatment record, the Veteran walked with his back flexed, and appeared to be in some pain.  He was able to heel and toe walk with some mild calf pain.  He had a negative spinal compression test.  His motor exam was 5/5, and the straight leg raise test was positive on the right.  An MRI showed multilevel degenerative disc disease.  The assessment was low back pain.  In June 2003, the Veteran reported that it was difficult to stand for long periods of time.

In a March 2004 VA treatment record, the Veteran complained of back pain.  It was noted that he was evaluated by neurosurgery last year and was not felt to be a surgical candidate.  The physician noted ongoing issues related to treatment (he was reluctant to continue narcotic medications).  The physician recommended physical therapy.  An April 2004 VA treatment record noted extensive degenerative changes of the lumbar spine with osteophyte formation.  In May 2004, the Veteran reported constant low back pain with a pain level of 7 to 8 out of 10.  He noted that the pain was exacerbated by going up and down stairs or walking long distances.  It was noted that the Veteran had the most pain with forward flexion and extension, but also had pain with side bending, right greater than left.  It was noted that the Veteran's range of motion was restricted by about 50 percent in all planes.  In August 2004, the Veteran complained of chronic low back pain.  The diagnosis was chronic mechanical low back pain.  Physical therapy was recommended.  An MRI of the lumbar spine revealed mild multilevel degenerative disc disease.

Additional range of motion findings were taken in October 2004 and December 2004.  As with the May 2004 findings, they were not measured objectively in degrees, and as a result are of little help when evaluating under the criteria of the new diagnostic codes.  Both the October 2004 and December 2004 evaluations found moderate range of motion loss for trunk flexion and extension, and major motion loss for right side glide and left side glide.  Following repetitive motion, it was noted that the Veteran was "cautious with all motions," but there were no additional limitations.

In November 2004, the Veteran indicated that the pain in his lower back was severe.  In April 2005, the Veteran's pain was described as a level 7 out of 10.  He indicated it was worse with walking, sitting, or standing for long periods of time.  The Veteran was able to bend forward with minimal pain.  Extension caused the most discomfort.  Lateral bending to either side also caused discomfort.  There were no bowel or bladder problems.  A July 2005 lumbar spine x-ray revealed mild osteoarthritic changes.  In February 2006, it was noted that the Veteran had just started physical therapy.  

In March 2006, the Veteran received emergency treatment for severe back pain.

In an April 2006 VA physical therapy note, it was noted that the Veteran's trunk flexion range of motion loss was minimal.  His extension motion loss was moderate.  There was no additional loss of motion after repeated motion.

A May 2006 QTC examination noted the Veteran's medical history with respect to his lower back pain, as far back as July 2003. However, no specific range of motion findings were reported at this exam or for previous examinations or treatment.

In January 2007, the Veteran reported a pain level of 8 out of 10.

In the Veteran's July 2012 Travel Board hearing, he testified that the 40 percent evaluation for his lumbar spine disability should be granted back to 2003 based on the number of incapacitating episodes, spasms, inability to move, and numbness he experienced during this timeframe.  He indicated that his during this timeframe, his lumbar spine disability was severe enough for him to be bedridden more than six weeks in a year.  He indicated that he was unable to work during this time because he could not stand.  He noted that he did not always go to the doctor for his back pain, and even though these incapacitiating episodes were not documented in the clinical evidence, this does not mean they did not occur.

The Board is sympathetic of the Veteran's claim that a 40 percent evaluation is warranted for the entire period on appeal, beginning September 2, 2003.  However, the Board finds that for this entire time period (September 2, 2003, to November 7, 2007), the Veteran's lumbar spine disability did not meet the criteria for a higher rating under DC 5292 of the prior criteria, which rates limitation of motion of the lumbar spine.  See 38 C.F.R. § 4.71a (2002).  The Board notes the continual treatment for low back pain, repeatedly referred to as severe in the medical records dating back to approximately 2003.  The Board is also cognizant of the Veteran's lay statements with respect to his back pain during this period, and has no reason to question the Veteran's credibility with respect to his claims.  

Nevertheless, when the medical and lay evidence is viewed as a whole for this time period, the Board finds that the preponderance of evidence shows that an evaluation in excess of 20 percent is not warranted.  With respect to the medical evidence of record during this time period, there are no objective findings of range of motion.  The three subjective notations of range of motion, specifically the May 2004, October 2004, December 2004, and April 2006 findings, are not determinative of a severe limitation of motion that is required for a 40 percent evaluation under the old diagnostic codes.  Although the October and December 2004 records documented "major" motion loss for both right side glide and left side glide, without more objective findings, this is not, by itself, determinative of a severe limitation of motion.  The Board finds that when considering the overall disability picture during this period, the evidence is more consistent with a moderate limitation of motion.  For example, range of motion loss for extension and flexion in October 2004 and December 2004 was moderate.  There was no additional loss after repeated motion, although the Veteran was "cautious."  A May 2004 VA treatment record noted that the Veteran's range of motion was restricted by about 50 percent in all planes.  In April 2005, the Veteran was able to bend forward with minimal pain.  Furthermore, in an April 2006 VA physical therapy note, it was noted that the Veteran's trunk flexion range of motion loss was minimal and his extension motion loss was moderate.  There was no additional loss of motion after repeated motion.  These findings are more consistent with a moderate limitation of motion.  Outside of direct findings of range of motion, the medical record for this time period is absent any other evidence that the Veteran's range of motion was severely limited to a degree that would warrant a higher evaluation.  

Moreover, the Board has considered the Court's holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  38 C.F.R. §§ 4.40, 4.45 (2014).  Although physicians noted painful motion, the physicians otherwise found no weakness, fatigability, or incoordination based on orthopedic findings altered by repetition.   See October 2004, December 2004, and April 2006 VA physical therapy treatment records (documenting no additional loss of motion after repetitive motion).  For these reasons, the Board concludes that an increased rating for orthopedic findings of the lumbar spine disability is not warranted, based on functional loss due to pain and other symptoms as contemplated by DeLuca.

The Board also finds that the Veteran's lumbar spine disability did not meet the criteria for a 40 percent rating under DC 5295 during this period.  There was no objective evidence of listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  

Because there is no showing of vertebral fracture or ankylosis, Diagnostic Codes 5285, 5286 and 5289 are not for application.  

As for whether a higher rating is warranted for IVDS under the pre-amended Diagnostic Code 5293, there is no objective evidence of severe disc syndrome with recurring attacks with intermittent relief.  The evidence of record does not reflect that the Veteran had severe IVDS with recurring attacks with intermittent relief.  In this regard, the Veteran was diagnosed with mild degenerative disc disease in treatment records, and there was no medical evidence of recurring attacks or that the disability rose to the level of severe.  The Board acknowledges that the Veteran complained of severe back pain during this time period; however, the objective medical evidence does not indicate severe disc syndrome.  In this regard, VA treatment records dated in February 2003, August 2004, and July 2005 all noted mild degenerative disc disease.  As noted above, the Veteran still maintained much of the function of his back even with his complaints of severe pain.  The Board also acknowledges the Veteran's July 2012 Travel Board hearing testimony, in which he reported incapacitating episodes which were severe enough to cause him to be bedridden more than four to six weeks in a year.  However, the Board finds no medical evidence to support the Veteran's claim of recurring attacks of IVDS with intermittent relief.  In light of the foregoing, prior to November 7, 2007, an initial rating in excess of 20 percent is not in order under DC 5293. 

As for whether a higher rating is warranted under the criteria for orthopedic manifestations under the General Rating Formula, for the period after September 26, 2003, considering pain and functional loss due to pain, as noted above, there are no objective range of motion findings pursuant to the criteria dictated in the revised Diagnostic Code DC 5243.  The May 2004 subjective notation of range of motion merely indicated that the Veteran's range of motion was restricted by about 50 percent in all planes.  The normal findings for range of motion of the lumbar spine are flexion to 90 degrees, extension to 30 degrees, lateral flexion, right and left, to 30 degrees, and rotation, right and left, to 30 degrees.  38 C.F.R. § 4.71a, Plate V.  Motion restricted by about 50 percent in all planes does not more nearly approximate or equate to limitation of flexion of the thoracolumbar spine 30 degrees or less, when considering additional functional loss due to pain, pain on movement, swelling, atrophy, fatigue, weakness, incoordination, to include during flare-ups and with repeated use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  As limitation of flexion does not more nearly approximate to 30 degrees or less, and there is no evidence of ankylosis, a rating higher than 20 percent is not warranted under the General Rating Formula.  

The Board also finds that there is no basis for the assignment of any higher rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-7.  Competent medical evidence reflects that the currently assigned 20 percent rating properly compensates the Veteran for the extent of functional loss resulting from any such symptoms.  The limited subjective range of motion findings did not indicate any additional loss of range of motion with repetitive use.  Thus, the Board finds that the 20 percent evaluation assigned adequately portrays any functional impairment, pain, and weakness that the Veteran experienced as a consequence of his lumbar spine disability.

As for whether a higher rating is warranted for intervertebral disc syndrome under  Diagnostic Code 5243 (Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes), for the period between September 23, 2002, and November 7, 2007, there is no medical evidence of incapacitating episodes, that is, bed rest prescribed by a physician and treatment by a physician, having a total duration of at least 4 weeks but less than 6 weeks during a 12 month period.  Although the Veteran testified in his Travel Board hearing that he experienced incapacitating episodes which were severe enough to cause him to be bedridden more than four to six weeks in a year, he also acknowledged that these episodes were not documented in the clinical evidence.  Here, the medical evidence does not demonstrate that the Veteran was prescribed bed rest by a physician at any point during the period on appeal due to the severity of his lumbar spine disability.  

In summary, the Board finds that an evaluation in excess of 20 percent is not warranted from September 2, 2003, to November 7, 2007, for the Veteran's service-connected lumbar spine disability.  


ORDER

Entitlement to an effective date earlier than November 7, 2007, for an award of an increased rating of 40 percent evaluation for degenerative disc disease of the lumbar spine with intervertebral disc syndrome is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


